Transactions effected pursuant to Rule 10F3. Fund: R.J. Involved? Form Rec'd? Yrs. In Business: Cusip Security: Date of Purchase: Date Offering commenced: Purchase price: Commission: Securities acquired from: Share amount purchased $ Amount purchased: Total Offering: Spread EIEF IPO No N/A N/A O'Key Group SA GDR November 2, 2010 November 2, 2010 Euroclear EIEF IPO No N/A N/A Mail.RU Group LTD GDR November 5, 2010 November 5, 2010 778 Cedel Bank EIEF IPO No N/A N/A L'Occitane Intl SA December 13, 2010 December 13, 2010 21.14 HKD UBS Securities Asia LTD EIEF IPO No N/A N/A Changsha Zoomlion Heavy IN-H December 17, 2010 December 17, 2010 14.98 HKD JP Morgan EIEF Secondary Offering No N/A N/A B1W7FX3 VTB Bank (JSC) GDR February 14, 2011 February 14, 2011 Interstate Secs ** Euroclear** EIGB New Issue No N/A N/A Becton Dickinson 3.125% NTS 11/12/2020 November 8, 2010 November 8, 2010 Goldman Sachs & Co. EIGB New Issue No N/A N/A Plum Creek Timberlands LP GTD NT 4.7% 3/15/2021 November 8, 2010 November 8, 2010 Banc of America SEC LLC EIGB New Issue No N/A N/A Potash Corp. of Saskatchewan Inc. 3.25% 12/01/2017 November 22, 2010 November 22, 2010 Bank America NYC EIGB New Issue No N/A N/A St. Jude Medical Inc. 2.5% 01/15/2016 December 1, 2010 December 1, 2010 Merrill Lynch Pierce Fenner & Smith EIGB New Issue No N/A N/A Occidental Petroleum Corp. 4.1% 02/01/2021 December 13, 2010 December 13, 2010 Barclays Cap. Inc. EIGB New Issue No N/A N/A CR Bard Inc. 4.4% 15/Jan/2021 December 15, 2010 December 15, 2010 Banc of America SEC LLC EIGB New Issue No N/A N/A 298785FK7 European Investment Bank 2.25% 15/Mar/2016 January 4, 2011 January 4, 2011 Barclays Capital Inc./LE EIGB New Issue No N/A N/A 36962G4X9 General Electric Capital Corp. 2.1% 07/Jan/2014 January 4, 2011 January 4, 2011 Barclays Capital Inc./LE EIGB New Issue No N/A N/A 26138EAM1 Dr. Pepper Snapple Group, Inc. SR NT 2.9% 15/Jan/2016 January 6, 2011 January 6, 2011 Banc of America Securities, LLC. EIGB New Issue No N/A N/A 22546QAG2 Credit Suisse NY 0% BDS 14/JAN/2014 January 11, 2011 January 11, 2011 Credit Suisse First Boston LLC EIGB New Issue No N/A N/A 063679JJ4 Bank of Montreal 2.625% 25/JAN/2016 January 18, 2011 January 18, 2011 Barclays Capital , Inc. EIGB New Issue No N/A N/A 51511CAF5 Landwirtsch Rentenbank VAR 25/JAN/2014 January 20, 2011 January 20, 2011 Credit Suisse First Boston LLC EIGB New Issue No N/A N/A 89153UAB7 Total Capital Canada LTD January 21, 2011 January 21, 2011 Banc of America Securities, LLC. EIGB New Issue No N/A N/A 478366AY3 Johnson Controls, Inc. February 1, 2011 February 1, 2011 Banc of America Securities, LLC. EIGB New Issue No N/A N/A 652482BZ2 News America, Inc. 4.50% 15/Feb/2021 144A February 9, 2011 February 9, 2011 JP Morgan Secs Inc. - Fixed Income EIGB New Issue No N/A N/A 617458AC8 MSC 2011-C1 A2 Monthly 3.884% 09/15/2047 February 10, 2011 February 10, 2011 Morgan Stanley & Co. Inc. EIGB New Issue No N/A N/A 97063PAA2 Willis Group Holdings LT PLC 4.125% 15/MAR/2016 March 14, 2011 March 14, 2011 Barclays Capital Inc. EIGB New Issue No N/A N/A 87020LAA4 Swedbank Hypotek AB 2.95% 28/Mar/2016 March 21, 2011 March 21, 2011 Barclays Capital Inc. EIGB New Issue No N/A N/A 65558AAA4 Nordea Eiendomskreditt A 1.875% 07/Apr/2014 March 29, 2011 March 29, 2011 Barclays Capital Inc. EIGB New Issue No N/A N/A 440452AE0 Hormel Foods Corp. 4.125% 15/APR/2021 April 4, 2011 April 4, 2011 Banc of America Securities, LLC. EIGB New Issue No N/A N/A 472319AK8 Jefferies Group 5.125% 4/13/2018 April 8, 2011 April 8, 2011 Jefferies EMCG IPO No N/A N/A General Motors Co. November 18, 2010 November 18, 2010 JPMorgan Clearing, Corp. EMCG IPO No N/A N/A LPL Investment Holdings, Inc. November 18, 2010 November 18, 2010 Goldman Sachs & Co. EMCG IPO No N/A N/A LPL Investment Holdings, Inc. November 18, 2010 November 18, 2010 JPMorgan Clearing, Corp. 45 EMCG Secondary Offering Yes Yes 5+ Yrs. Cloud Peak Energy, Inc. December 15, 2010 December 15, 2010 Morgan Stanley EMCG IPO No N/A N/A N63218106 Nielsen Holdings BV January 25, 2011 January 25, 2011 Morgan Stanley & Co, Inc. EMCG Secondary Offering No N/A N/A N6596X109 NXP Semiconductors NV March 31, 2011 March 31, 2011 Morgan Stanley & Co. Inc. EMCG IPO No N/A N/A 36191G107 GNC Holdings, Inc. April 1, 2011 April 1, 2011 JPMorgan Clearing Corp. EMCS IPO No N/A N/A LPL Investment Holdings, Inc. November 18, 2010 November 18, 2010 Goldman Sachs & Co. EMCS IPO No N/A N/A LPL Investment Holdings, Inc. November 18, 2010 November 18, 2010 JPMorgan Clearing, Corp. ESCG IPO No N/A N/A The Fresh Market, Inc. November 4, 2010 November 4, 2010 Merrill Lynch Pierce Fenner & Smith ESCG Secondary Offering No N/A N/A Vitamin Shoppe, Inc. December 2, 2010 December 2, 2010 Barclays Capital Inc. ESCG Secondary Offering Yes Yes 5+ Yrs. James River Coal Terminal Co. March 24, 2011 March 24, 2011 UBS Securities LLC ESCG IPO No N/A N/A 36191G107 GNC Holdings, Inc. April 1, 2011 April 1, 2011 JPMorgan Clearing Corp. ESCG IPO No N/A N/A 90138A103 21Vianet Group Inc, ADR April 21, 2011 April 21, 2011 JP Morgan Clearing, Corp. ESCG Secondary Offering No N/A N/A 35804H106 Fresh Market, Inc. April 28, 2011 April 28, 2011 JP Morgan Clearing, Corp. ESCV IPO No N/A N/A First Republic Bank San Francisco December 8, 2010 December 8, 2010 Merrill Lynch Pierce Fenner & Smith ESCV IPO No N/A N/A 06652K103 Bankunited, Inc. January 27, 2011 January 27, 2011 Morgan Stanley & Co, Inc.
